SETTLEMENT AGREEMENT
 
This Agreement (“Agreement”) is entered into this 30th day of August, 2013
(“Effective Date”), by and between AMREP Corporation (“AMREP”) and the Pension
Benefit Guaranty Corporation (“PBGC”, and collectively with AMREP, “Parties”).
 
WITNESSETH
 
WHEREAS, PBGC is a wholly-owned United States government corporation established
under section 4002 of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), 29 U.S.C. § 1302 (2006 & Supp. IV 2011) to administer the
pension plan termination insurance program created by Title IV of ERISA, 29
U.S.C. §§ 1301-1461; and
 
WHEREAS, AMREP is a corporation incorporated under the laws of the state of
Oklahoma; and
 
WHEREAS, AMREP is, and has been at all relevant times, the contributing sponsor
(as that term is defined in 29 U.S.C. § 1301(a)(13)) of the Retirement Plan for
Employees of AMREP Corporation (“Pension Plan” or “Plan”); and
 
WHEREAS AMREP admits that (i) on April 21, 2010 (“First Event Date”), it ceased
operations, within the meaning of 29 U.S.C. § 1362(e), at its facility located
in Louisville, Colorado and, as a result of such cessation, more than 20% of the
Plan’s participants were separated from employment (“First Cessation of
Operations”); and (ii) on January 31, 2011 (“Second Event Date”), it ceased
operations, within the meaning of 29 U.S.C. § 1362(e), at its facility located
in Mount Morris, Illinois and, as a result of such cessation, more than 20% of
the Plan’s participants were separated from employment (“Second Cessation of
Operations”, and collectively with the First Cessation of Operations,
“Cessations of Operations”); and
 
WHEREAS, PBGC asserts that the Cessations of Operations are events described in
ERISA §4062(e), and that AMREP and any other members of its controlled group (as
defined in ERISA §4001(a)(14)) (AMREP or any other such member, a “Controlled
Group Member”) are therefore subject to the provisions of ERISA §4063 and liable
thereunder to PBGC with respect to the Plan; and
 
WHEREAS, PBGC has informed AMREP that AMREP’s initial liability under ERISA
§4063(b) as a result of the Cessations of Operations was $11,688,437
(“Liability”); and
 
WHEREAS, on August 13, 2012, the Parties entered into that certain Tolling and
Forbearance Agreement whereby, inter alia, they agreed to the following terms:
 
i.     
AMREP will make all minimum funding contributions to the Plan required under 26
U.S.C. §§ 412 and 430 (including 26 U.S.C. § 430(j)(3)) during the Forbearance
Period, as defined below.  Additionally, AMREP (a) would make a cash
contribution to the Plan in the amount of $3,000,000 within ten days; and (b)
could, at its sole discretion at any time, make one or more further cash
contributions to the Plan;

 


 
 
 
 
 
 
ii.     
Any contributions to the Plan above and beyond the minimum required
contributions made by AMREP (“Excess Contributions”) would have the effect of
reducing dollar for dollar the Liability then outstanding, and will first be
applied towards the Liability on account of the First Cessation of Operations;

 
iii.     
AMREP would not elect any pre-funding balances pursuant to 26 U.S.C. §
430(f)(6)(B) for any Excess Contributions made to the Plan;

 
iv.     
Absent material breaches of the Tolling and Forbearance Agreement, PBGC would
forbear from taking any action against AMREP on account of the Cessations of
Operations until August 13, 2013 (“Forbearance Period”);

 
v.     
With respect to each Cessation of Operations, the running of the termination
period provided in 29 U.S.C. § 1363(c)(2), (c)(3) is tolled for the duration of
the Forbearance Period, and that AMREP shall not assert or rely on the
termination period provided in 29 U.S.C. § 1363(c)(2), (c)(3), as a defense
against PBGC’s enforcement of 29 U.S.C. §§ 1362(e), 1363 against it with respect
to any Cessation of Operations; and

 
vi.     
During the Forbearance Period, AMREP may engage in negotiations with PBGC to
resolve the remaining Liability owed; and

 
WHEREAS, on August 16, 2012, AMREP made a $3,000,000 contribution to the Plan
and did not elect a pre-funding balance pursuant to 26 U.S.C. § 430(f)(6)(B);
and
 
WHEREAS, AMREP made $425,929 in Excess Contributions during the Forbearance
Period and did not elect a pre-funding balance pursuant to 26 U.S.C. §
430(f)(6)(B); and
 
WHEREAS, AMREP has made all minimum required contributions to the Plan during
the Forbearance Period; and
 
WHEREAS, as a result of the payments made by AMREP as described above, the
amount of Liability remaining as of the Effective Date is $8,262,508; and
 
WHEREAS, in lieu of PBGC attempting to apply the provisions of subsections
4063(b), (c) or (d) of ERISA, 29 U.S.C. § 1363(b), (c) and (d), or otherwise
enforcing against AMREP such liability that has resulted from the Cessations of
Operations, PBGC and AMREP have reached an understanding with respect to such
Liability which takes into account the contributions made during the Forbearance
Period as described above; and
 
NOW THEREFORE, AMREP and PBGC, for good and valuable consideration set out
herein, the receipt and sufficiency of which are hereby acknowledged, agree as
follows:
 
 
 
 
 
1.           Contributions to the Plan
 
1.1           In addition to making all minimum funding contributions to the
Plan required under 26 U.S.C. §§ 412 and 430 (including 26 U.S.C. § 430(j)(3))
for each plan year for which any Additional Contribution (as defined below) is
made (all such minimum funding contributions, collectively, “Required
Contributions”), (a) AMREP shall, or AMREP shall cause one or more its direct or
indirect subsidiaries to, make a cash contribution to the Plan in the amount of
$3,243,008 (“Mandatory Additional Contribution”) within ten (10) days of the
Effective Date, and (b) AMREP may, or AMREP may cause one or more its direct or
indirect subsidiaries to, in AMREP’s sole discretion at any time, make one or
more further cash contributions to the Plan (“Optional Additional
Contributions”, and collectively with the Mandatory Additional Contribution,
“Additional Contributions”).
 
1.2           AMREP shall not at any time elect under 26 U.S.C. § 430(f)(6)(B)
to create or increase the Plan’s prefunding balance (as defined in 26 U.S.C. §
430(f)(6)) by using (a) all or any portion of any Additional Contributions, or
(b) all or any portion of any excess described in 26 U.S.C. § 430(f)(6)(B) that
is directly or indirectly attributable to any Additional Contributions. AMREP’s
obligation not to make such an election with respect to any Additional
Contributions is continuing and will survive termination of this Agreement.
 
1.3           AMREP agrees that in the event that it makes an election
prohibited under Section 1.2, it will be liable to PBGC in the amount so
elected, such liability will be immediately due and payable upon such election
without notice or demand, and any sums collected on account of any such
liability shall be deposited by PBGC in the trust of the Plan.  Any such
liability will be in addition to all other obligations of AMREP under this
Agreement.
 
1.4           Each Additional Contribution made by AMREP will have the effect of
reducing dollar for dollar the Liability then outstanding, and will first be
applied towards the Liability on account of the First Cessation of Operations.
 
2.           Mortgage Securities
 
2.1           To secure any unpaid amounts of the Liability, AMREP will, on or
before the thirtieth (30th) day following the Effective Date, execute first lien
mortgages in favor of PBGC (“Original PBGC Mortgages”) on the real properties
described in Exhibit A hereto (“Original Mortgaged Properties”), which are
currently appraised at $10,039,000.
 
2.2           The Liability shall at all times be secured by PBGC Mortgages (as
defined in Section 2.4 below) on the Mortgaged Properties (as defined in Section
2.4 below).  The appraised value of the Mortgaged Properties as stated in the
Annual Appraisals (as defined in Section 2.3 below) (such appraised value,
“Appraised Value”), after subtracting the amount of any encumbrances on the
Mortgaged Properties senior in priority to the PBGC Mortgages, shall at all
times be at least two times the amount of the Liability then outstanding.
 
If, at any time, the Appraised Value of the Mortgaged Properties, after
subtracting the amount of any encumbrances on the Mortgaged Properties senior in
priority to the PBGC Mortgages, exceeds two times the amount of the Liability
then outstanding (after deducting the amount of any Sale Contribution (as
defined in Section 2.5 below) expected pursuant to a sale of
 
 
 
 
 
Mortgaged Property notified by AMREP to PBGC as contemplated by Section 2.4
below), AMREP may in its sole discretion identify Mortgaged Properties to be
released from the PBGC Mortgages (“Released Properties”) such that, following
such release, the Appraised Value of the Mortgaged Properties remaining subject
to the PBGC Mortgages, after subtracting the amount of any encumbrances on such
Mortgaged Properties senior in priority to the PBGC Mortgages, exceeds two times
the amount of the Liability then outstanding (after deducting the amount of any
Sale Contribution expected pursuant to a sale of Mortgaged Property notified by
AMREP to PBGC as contemplated by Section 2.4 below).  AMREP shall provide to
PBGC a recordable discharge and release of the PBGC Mortgages with respect to
any Released Properties.  PBGC will promptly confirm AMREP’s compliance with
this Section 2.2 and promptly execute and record each discharge and release the
PBGC Mortgages with respect to any Released Properties; provided that, PBGC
shall not be required to execute and record a discharge and release of the PBGC
Mortgages with respect to a Released Property that is being sold pursuant to
Section 2.4 below until the Closing Date thereof.  PBGC agrees to promptly
execute such other documents as may be necessary to effect and evidence the
termination, discharge and release of the PBGC Mortgages with respect to a
Released Property.
 
2.3           AMREP will provide to PBGC updated appraisals of the Mortgaged
Properties on each anniversary of the Effective Date (the most recent appraisals
of the Mortgaged Properties provided to PBGC (including, as applicable, the
appraisals provided to PBGC prior to the Effective Date), “Annual
Appraisals”).  If at any time the Appraised Value of the Mortgaged Properties,
after subtracting the amount of any encumbrances on the Mortgaged Properties
senior in priority to the PBGC Mortgages, is less than two times the amount of
the Liability then outstanding, AMREP will make a top-up payment to the Pension
Plan in the amount equal to half of the difference between two times the amount
of the Liability then outstanding and the Appraised Value of the Mortgaged
Properties (“Top-Up Payment”).  For example, if the Liability then outstanding
is $5,000,000 and the Annual Appraisals state that the Appraised Value of the
Mortgaged Properties is $9,000,000, AMREP shall make a Top-Up Payment of
$500,000 to the Plan.  PBGC shall notify AMREP in writing that a Top-Up Payment
is required which shall include the amount required to be remitted to the
Plan.  AMREP shall make the Top-Up Payment in the amount specified by PBGC
within ten (10) days of the date the PBGC notification is received by AMREP.
 
2.4           If AMREP chooses to sell any of the Mortgaged Properties at any
time or in any combination during the duration of this Agreement, AMREP shall
use its commercially reasonable efforts to notify PBGC of the sale(s) at least
forty-five (45) days prior to the date the sale(s) is (are) expected to close
(“Closing Date”).  If necessary to comply with Section 2.2 (after deducting the
amount of any Sale Contribution expected pursuant to a sale of Mortgaged
Property notified by AMREP to PBGC as contemplated by this Section 2.4 from the
Liability then outstanding), AMREP will use its commercially reasonable efforts
to provide to PBGC at least thirty (30) days prior to the Closing Date current
appraisals of replacement properties that AMREP proposes will secure the
remaining Liability then outstanding (“Replacement Properties”).  PBGC, in its
sole discretion, will determine whether the Replacement Properties are
acceptable additional security for the Liability then outstanding.  If the
Replacement Properties are acceptable to PBGC, AMREP will provide PBGC with
first lien mortgages (“Replacement PBGC Mortgages”, collectively with the
Original PBGC Mortgages, “PBGC Mortgages”) on such Replacement Properties
(“Replacement Mortgaged Properties”, collectively
 
 
 
 
 
with the Original Mortgaged Properties, “Mortgaged Properties”) at least ten
(10) days prior to the Closing Date.   The Replacement PBGC Mortgages shall
contain the same terms and conditions as the Original PBGC Mortgages.
 
If any of the Mortgaged Properties are listed for sale by AMREP and AMREP
expects that the Closing Date may take place in less than forty-five (45) days
(“Expedited Closing Date”), AMREP will immediately notify PBGC in writing when a
potential buyer expresses interest in said Mortgaged Properties.  The Parties
agree that an Expedited Closing Date does not release AMREP from its
responsibility to provide PBGC with current appraisals of Replacement
Properties, nor does it in any way release AMREP from its responsibility, if
necessary to comply with Section 2.2 (after deducting the amount of any Sale
Contribution expected pursuant to a sale of Mortgaged Property notified by AMREP
to PBGC as contemplated by this Section 2.4 from the Liability then
outstanding), to provide Replacement PBGC Mortgages on Replacement Mortgaged
Properties that are acceptable to PBGC, as determined by PBGC in its sole
discretion, prior to the Expedited Closing Date.
 
If the sale of a Mortgaged Property would result in the Appraised Value of the
Mortgaged Properties remaining subject to the PBGC Mortgages being less than two
times the amount of the Liability then outstanding (after deducting the amount
of any Sale Contribution expected pursuant to a sale of such Mortgaged
Property), PBGC shall have the unilateral right to veto any sale of the
Mortgaged Properties if (a) the Replacement Properties suggested by AMREP are
insufficient to secure the Liability then outstanding (after deducting the
amount of any Sale Contribution expected pursuant to a sale of such Mortgaged
Property), as determined by PBGC in its sole discretion; (b) Replacement PBGC
Mortgages on Replacement Mortgaged Properties are not validly executed and filed
at least ten (10) days prior to the Closing Date; or (c) Replacement PBGC
Mortgages on Replacement Mortgaged Properties are not validly executed and filed
prior to the Expedited Closing Date.
 
2.5           No later than five (5) days after the Closing Date, AMREP shall
provide to PBGC a written closing statement evidencing all financial details of
the sale of the Mortgaged Property, including purchase price.  No later than ten
(10) days after the Closing Date, AMREP shall deposit into the Pension Plan
(such deposited amount, “Sale Contribution”) 50% of the lesser of (i) the amount
equal to the total purchase price of such Mortgaged Property minus any costs or
expenses in connection with such sale or in preparing such Mortgaged Property
for sale or (ii) the Appraised Value of such Mortgaged Property.  Each Sale
Contribution shall be treated in the same manner as Additional Contributions
provided in Section 1 above.  AMREP shall further provide to PBGC written
documentation of such Sale Contribution within five (5) days of its deposit into
the Plan.
 
2.6           If, at any time, AMREP grants a lien, mortgage, or interest on any
of the Mortgaged Properties in a priority junior to that of the PBGC Mortgages
(“Junior Interest”), such Junior Interest shall not have any rights with respect
to the Mortgaged Properties unless said rights are expressly approved in writing
by PBGC, in its sole discretion.  Execution of a Junior Interest on any of the
Mortgaged Properties that does not so limit the rights of a Junior Interest will
be considered an Event of Default (as described in Section 6.1 below). PBGC
hereby expressly approves the Junior Interest of American Republic Investment
Co. in certain real estate owned by Two Commerce LLC, as described in, and as
modified by, the Mortgage
 
 
 
 
 
Subordination Agreement, dated as of the Effective Date, between PBGC and
American Republic Investment Co.
 
2.7           Following the Agreement Termination Date (as defined in Section
4.1 below), and at AMREP’s sole expense, AMREP will provide to PBGC a recordable
discharge and release of the PBGC Mortgages.  PBGC shall promptly execute and
record each discharge and release.  PBGC agrees, following the Agreement
Termination Date, to promptly execute such other documents as may be necessary
to effect and evidence the termination, discharge and release of the PBGC
Mortgages.
 
3.           Notice Requirements
 
3.1           During the term of the Agreement, and in addition to the other
notice requirements herein, AMREP will provide notices and information to PBGC
as follows:
 
(a)           The Pension Plan’s actuarial valuation report by October 31 of
each plan year;
 
(b)           Written notice no later than ten (10) days after the due date of
any Required Contribution that AMREP has failed to timely pay;
 
(c)           Written documentation of all Additional Contributions made to the
Plan within five (5) business days of their deposit; and
 
(d)           Copies of all Internal Revenue Service (“IRS”) Forms 5310-A on the
date  filed with the IRS for any plan merger or consolidation, spinoff, or
transfer of plan assets or liabilities to another plan that involves the Pension
Plan.  In the event that any such Form 5310-A will not be timely filed with the
IRS, AMREP will notify PBGC at least 30 days before any plan merger or
consolidation, spinoff, or transfer of plan assets or liabilities to another
plan that involves the Pension Plan.
 
4.           Termination of the Agreement
 
4.1           This Agreement will terminate on the date the Liability has been
paid in full to the Plan, as confirmed in writing to AMREP by PBGC (which
confirmation shall be provided within thirty (30) days after PBGC receives
notice from AMREP that the Liability has been paid in full) (“Agreement
Termination Date”).  In the event the Liability has not been paid in full, this
Agreement shall nonetheless terminate on the later of:
 
(a)           the fifth anniversary of the Effective Date (“Fifth Anniversary”);
or
 
(b)           if an Event of Default (as defined in Section 6.1 below) that has
not been waived by PBGC in writing exists on the Fifth Anniversary, the date
upon which such Event of Default is cured.
 
4.2           Effective on the Agreement Termination Date and in consideration
of the terms, conditions, mutual covenants and agreements set forth herein, the
adequacy and sufficiency of which are hereby acknowledged, PBGC, on its own
behalf, and in every other capacity in which
 
 
 
 
 
it may now or in the future act, will be deemed to release and forever discharge
each Controlled Group Member from any claim whatsoever with respect to any and
all of such member’s liability and/or obligations under sections 4062(e) and/or
4063 of ERISA with regard to the Cessations of Operations.
 
5.           Representations and Warranties
 
5.1           AMREP hereby represents and warrants to PBGC that each of the
following is true and correct as of the Effective Date:
 
(a)           AMREP has full power and authority to enter into and perform its
obligations under the Agreement and to carry out and consummate the transactions
contemplated by the Agreement;
 
(b)           AMREP’s execution, delivery and performance of the Agreement and
all other documents executed or to be executed by AMREP in connection with the
Agreement have been duly authorized by all necessary corporate action; and
 
(c)           This Agreement has been duly executed by authorized officers or
other representatives of AMREP.  This Agreement shall constitute a legal, valid
and binding contract and agreement of AMREP enforceable by PBGC, and only by
PBGC, against AMREP in accordance with its terms.
 
5.2           PBGC hereby represents and warrants to AMREP that each of the
following is true and correct as of the Effective Date:
 
(a)           PBGC has full power and authority to enter into and perform its
obligations under the Agreement and to carry out and consummate the transactions
contemplated by the Agreement;
 
(b)           PBGC’s execution, delivery and performance of the Agreement and
all other documents have been duly authorized by all necessary corporate action
and are within PBGC’s statutory authorization and authority; and
 
(c)           This Agreement shall be duly executed by authorized officers or
other representatives of PBGC.  This Agreement shall constitute a legal, valid
and binding contract and agreement of PBGC enforceable against PBGC in
accordance with its terms.
 
6.           Default; Remedies
 
6.1           Event of Default.  Each of the following shall constitute an
“Event of Default” under this Agreement:
 
(a)           AMREP  fails to make any Required Contributions in accordance with
the minimum funding standards of ERISA and the Internal Revenue Code (the
“Code”);
 
(b)           AMREP materially breaches any other covenant, term or condition of
this Agreement and, if curable, fails to cure such breach within thirty (30)
days after such breach; provided, however, that if the breach cannot by its
nature be cured within the thirty (30) day period, but is susceptible to being
cured within a reasonable time greater than thirty (30) days, then AMREP shall
have an additional period (which shall not in any case exceed thirty (30) days,
for a maximum total of sixty (60) days) to attempt to cure such breach, and
within any such additional period the failure to cure the breach shall not be
deemed an Event of Default;
 
 
 
 
 
(c)           Any representation or warranty made by AMREP in Section 5.1 above
is untrue in any material respect as of the Effective Date;
 
(d)           AMREP (i) becomes insolvent; or (ii) is unable, or admits in
writing its inability, to pay debts as they generally mature; or (iii) makes a
general assignment for the benefit of creditors or to an agent authorized to
liquidate any of its property; or (iv) makes or sends notice of a bulk transfer;
or (v) files or, consents to the filing against it, of a petition or other
papers commencing a proceeding under Title 11 of the United States Code or any
similar type of insolvency proceeding (“Insolvency Proceeding”); or (vi) has an
Insolvency Proceeding filed or instituted against it which has not been
dismissed within forty-five (45) days after its commencement, or in which an
order for relief has been entered against it, or (vii) applies to a court for
appointment of a receiver, trustee or custodian for any of its property; or
(viii) has a receiver, trustee or custodian appointed for any of its property
(with or without its consent);
 
(e)           AMREP dissolves or discontinues (other than on a temporary basis)
doing business;
 
(f)           The Pension Plan terminates under 29 U.S.C. § 1341(c) or 29 U.S.C.
§ 1342; or
 
(g)           The occurrence of a “default” (as defined therein) under any of
the PBGC Mortgages.
 
6.2           Notice.  AMREP shall immediately give written notice to PBGC upon
the occurrence of any Event of Default.
 
6.3           General Remedies.  If any Event of Default occurs, then PBGC may
take any one or more of the following actions:
 
(a)  exercise any or all of the rights and remedies available to it as a secured
party under the UCC or any other applicable law, including (but not limited to)
the right to repossess the Mortgaged Properties and the right to sell the
Mortgaged Properties to the extent necessary to pay the remainder of the
Liability then outstanding; and
 
(b)  foreclose on the Mortgaged Properties non-judicially, to the fullest extent
permitted by law, or proceed by a suit or suits at law or in equity to foreclose
on the Mortgaged Properties.
 
6.4           Forbearance.  So long as no Event of Default exists and remains
uncured, PBGC will forbear during the term of this Agreement from taking any
action against AMREP or other
 
 
 
 
 
Controlled Group Member to enforce sections 4062(e) and/or 4063 of ERISA, 29
U.S.C. §§ 1362(e), 1363, on account of the Cessations of Operations.
 
6.5           Remedies Not Exclusive.  No remedy recited in this Agreement with
respect to the occurrence of an Event of Default shall limit PBGC in any manner
from pursuing after the occurrence of an Event of Default any and all remedies
provided under the UCC, ERISA, the Code, or other applicable law.  The rights
and remedies provided for in this Agreement or which PBGC may otherwise have at
law or in equity shall be distinct, separate, and cumulative.  The rights and
remedies shall not be deemed to be inconsistent with each other, and none of
them, whether or not exercised by PBGC, shall be deemed to be in exclusion of
any other.  Any two or more of such rights and remedies may be exercised at the
same time, all to the fullest extent permitted by law.
 
7.           General Provisions
 
7.1           Compliance with ERISA.  Nothing in this Agreement affects AMREP’s
obligations to comply with ERISA and the Code, including, without limitation,
AMREP’s obligation to make all Required Contributions in accordance with the
minimum funding standards of ERISA and the Code.
 
7.2           Limitation of Rights.  This Agreement is intended to be and is for
the sole and exclusive benefit of PBGC and AMREP.  Nothing expressed or
mentioned in or to be implied from the Agreement gives any person other than
PBGC or AMREP any legal or equitable right, remedy, or claim against PBGC or
AMREP under or in respect of this Agreement.
 
7.3           Notices.  All notices, demands, instructions and other
communications required or permitted under the Agreement to any Party shall be
in writing and shall be personally delivered or sent by registered, certified,
or express mail, postage prepaid, return receipt requested, facsimile (which
shall be immediately followed by the original of such communication), or
pre-paid overnight delivery service with confirmed receipt, and shall be deemed
to be given for purposes of this Agreement on the date the writing is personally
delivered or sent to the intended recipient, or in the case of facsimile, on the
date transmitted to the intended recipient.  Unless otherwise specified in a
notice sent or delivered in accordance with the foregoing provisions of this
Section, all such notices, demands, instructions and other communications shall
be sent to the Parties as indicated below:
 
 

 To AMREP:        Peter M. Pizza     Chief Financial Officer     AMREP
Corporation     300 Alexander Park, Suite 204    
Princeton, NJ 08540
   
Facsimile:  (609) 716-8255
   
PPizza@amrepcorp.com

 
 
 
 
 
 
 
 

         Christopher Vitale     General Counsel     AMREP Corporation     300
Alexander Park, Suite 204    
Princeton, NJ 08540
   
Facsimile:  (609) 716-8255
   
CVitale@amrepcorp.com



 
 

 To PBGC:        Corporate Finance and Restructuring Department     Pension
Benefit Guaranty Corporation     1200 K Street, N.W., Ste. 270    
Washington, D.C.  20005-4026
   
Facsimile:  (202) 842-2643
   
Shelton.Mark@pbgc.gov

 

         Office of the Chief Counsel     Pension Benefit Guaranty Corporation  
  1200 K Street, N.W.    
Washington, D.C.  20005-4026
   
Facsimile:  (202) 326-4112
   
Hansen.Courtney@pbgc.gov and efile@pbgc.gov


 
7.4           Counterparts.  This Agreement may be executed and delivered
(including by facsimile or electronic pdf transmission) in one or more
counterparts and by different Parties on separate counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
7.5           Entire Agreement.  This Agreement, including the Mortgages,
contains the complete and exclusive statement of the agreement and understanding
by and among the Parties and supersedes all prior agreements, understandings,
commitments, representations, communications, and proposals, oral or written,
among the Parties or any of them relating to the subject matter of this
Agreement.  This Agreement may not be amended, modified, or supplemented except
by an instrument in writing executed by the Parties hereto.
 
7.6           No Waivers.  The failure of any Party to enforce a provision of
the Agreement shall not constitute a waiver of such Party’s right to enforce
that provision of the Agreement.
 
7.7           Headings.  The section and paragraph headings contained in this
Agreement are for convenience only and shall not affect the meaning or
interpretation of this Agreement.
 
7.8           Governing Law.  Except to any extent preempted by federal law, the
laws of the State of New York, without giving effect to New York’s rules
concerning conflicts of law, shall govern all disputes arising out of or
relating to this Agreement; provided, however, that any actions with respect to
the PBGC Mortgages shall be governed by the laws of state in which each
Mortgaged Property is located.
 
 
 
 
 
7.9           Jurisdiction; Venue.  Any action, suit or proceeding arising out
of or relating to this Agreement, except for one brought with respect to the
Mortgaged Properties, shall be brought in the United States District Court for
the District of Columbia.
 
7.10           Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party hereto,
nor shall any rule of construction that favors a non-draftsman be applied.  A
reference to any statute shall be deemed also to refer to all rules and
regulations promulgated under the statute, unless the context requires
otherwise.
 
7.11           Assignment.  No Party may assign this Agreement in whole or in
part, or delegate any of its duties hereunder, without the express prior written
consent of the other Party.  Any such assignment or delegation made without such
express prior written consent shall be null and void ab initio.
 
7.12           Unenforceable, Invalid Provisions.  If any provision in this
Agreement shall be invalid, inoperative or unenforceable as applied in any
particular case, this shall not have the effect of rendering the provision in
question inoperative or unenforceable in any other case or circumstance.  If any
provision of this Agreement shall be invalid, inoperative or unenforceable in
all cases, this shall not have the effect of rendering any other provision of
the Agreement invalid, inoperative, or unenforceable.  The invalidity of any
portion of this Agreement shall not affect the remaining portions of the
Agreement.
 
7.13           Inapplicability to Pension Plan. This Agreement is not a document
or instrument governing the Pension Plan, nor does anything in this Agreement
amend, supplement or derogate from the documents and instruments governing the
Pension Plan.  Further, nothing in this Agreement alters, amends or otherwise
modifies the operation or administration of the Pension Plan.
 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their respective duly authorized officers as of the Effective
Date.





AMREP CORPORATION
PENSION BENEFIT GUARANTY
CORPORATION
 
By:        
/s/ Peter M. Pizza                              
By:       
/s/ Kristina Archeval/RDB                         
 
Peter M. Pizza
 
 
Kristina Archeval
Title:     
Vice President and Chief Financial
Officer
 
Title:       
Director, Corporate Finance And
Restructuring Department
Date:
August 30, 2013                                           
Date:       
September 3, 2013                                           










 
 
 
 
